Exhibit 10.1
 
ANTE5, INC.


2010 STOCK INCENTIVE PLAN


(As adopted on June 10, 2010)




1.           Purpose.  The purpose of the 2010 Stock Incentive Plan (the “Plan”)
of ante5, Inc. (the “Company”) is to increase stockholder value and to advance
the interests of the Company by furnishing a variety of economic incentives
(“Incentives”) designed to attract, retain and motivate employees, certain key
consultants and directors of the Company.  Incentives may consist of
opportunities to purchase or receive shares of Common Stock, $.001 par value, of
the Company (“Common Stock”) on terms determined under this Plan.


2.       Administration.  The Plan shall be administered by the Board of
Directors or by a stock option or compensation committee (the “Committee”) of
the Board of Directors of the Company.  The Committee shall consist of not less
than two directors of the Company and shall be appointed from time to time by
the board of directors of the Company.  Each member of the Committee shall be
(i) a “non-employee director” within the meaning of Rule 16b-3 of the Securities
Exchange Act of 1934 (including the regulations promulgated thereunder, the
“1934 Act”) (a “Non-Employee Director”), and (ii) shall be an “outside director”
within the meaning of Section 162(m) under the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations promulgated thereunder.  The Committee
shall have complete authority to award Incentives under the Plan, to interpret
the Plan, and to make any other determination which it believes necessary and
advisable for the proper administration of the Plan.  The Committee’s decisions
and matters relating to the Plan shall be final and conclusive on the Company
and its participants. If at any time there is no stock option or compensation
committee, the term “Committee”, as used in the Plan, shall refer to the Board
of Directors.


3.           Eligible Participants.  Officers of the Company, employees of the
Company or its subsidiaries, members of the Board of Directors, and consultants
or other independent contractors who provide services to the Company or its
subsidiaries shall be eligible to receive Incentives under the Plan when
designated by the Committee. Participants may be designated individually or by
groups or categories (for example, by pay grade) as the Committee deems
appropriate.  Participation by officers of the Company or its subsidiaries and
any performance objectives relating to such officers must be approved by the
Committee.  Participation by others and any performance objectives relating to
others may be approved by groups or categories (for example, by pay grade) and
authority to designate participants who are not officers and to set or modify
such targets may be delegated.


4.           Types of Incentives.  Incentives under the Plan may be granted in
any one or a combination of the following forms:  (a) incentive stock options
and non-statutory stock options (section 6); (b) stock appreciation rights
(“SARs”) (section 7); (c) stock awards (section 8); (d) restricted stock
(section 8); and (e) performance shares (section 9).
 
 
-1-

--------------------------------------------------------------------------------

 
 
 5.            Shares Subject to the Plan.


5.1.           Number of Shares.  Subject to adjustment as provided in Section
10.6, the number of shares of Common Stock which may be issued under the Plan
shall not exceed 4,200,000 shares of Common Stock.  Shares of Common Stock that
are issued under the Plan or are subject to outstanding Incentives will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan.


5.2.           Cancellation.  To the extent that cash in lieu of shares of
Common Stock is delivered upon the exercise of an SAR pursuant to Section 7.4,
the Company shall be deemed, for purposes of applying the limitation on the
number of shares, to have issued the greater of the number of shares of Common
Stock which it was entitled to issue upon such exercise or on the exercise of
any related option.  In the event that a stock option or SAR granted hereunder
expires or is terminated or canceled unexercised as to any shares of Common
Stock, such shares may again be issued under the Plan either pursuant to stock
options, SARs or otherwise.  In the event that shares of Common Stock are issued
as restricted stock or pursuant to a stock award and thereafter are forfeited or
reacquired by the Company pursuant to rights reserved upon issuance thereof,
such forfeited and reacquired shares may again be issued under the Plan, either
as restricted stock, pursuant to stock awards or otherwise.  The Committee may
also determine to cancel, and agree to the cancellation of, stock options in
order to make a participant eligible for the grant of a stock option at a lower
price than the option to be canceled.


5.3.           Type of Common Stock.  Common Stock issued under the Plan in
connection with stock options, SARs, performance shares, restricted stock or
stock awards, may be authorized and unissued shares or treasury stock, as
designated by the Committee.


6.              Stock Options.  A stock option is a right to purchase shares of
Common Stock from the Company.  Each stock option granted by the Committee under
this Plan shall be subject to the following terms and conditions:


6.1.           Price.  The option price per share shall be determined by the
Committee, subject to adjustment under Section 10.6.


6.2.           Number.  The number of shares of Common Stock subject to the
option shall be determined by the Committee, subject to adjustment as provided
in Section 10.6. The number of shares of Common Stock subject to a stock option
shall be reduced in the same proportion that the holder thereof exercises a SAR
if any SAR is granted in conjunction with or related to the stock
option.  Notwithstanding the foregoing, no person shall receive grants of Stock
Options under the Plan that exceed 750,000 shares during any one fiscal year of
the Company.
 
 
-2-

--------------------------------------------------------------------------------

 
 
6.3.           Duration and Time for Exercise.  Subject to earlier termination
as provided in Section 10.4, the term of each stock option shall be determined
by the Committee but shall not exceed ten years and one day from the date of
grant.  Each stock option shall become exercisable at such time or times during
its term as shall be determined by the Committee at the time of grant.  The
Committee may accelerate the exercisability of any stock option.  Subject to the
foregoing and with the approval of the Committee, all or any part of the shares
of Common Stock with respect to which the right to purchase has accrued may be
purchased by the Company at the time of such accrual or at any time or times
thereafter during the term of the option.


6.4.           Manner of Exercise.  A stock option may be exercised, in whole or
in part, by giving written notice to the Company, specifying the number of
shares of Common Stock to be purchased and accompanied by the full purchase
price for such shares.  The option price shall be payable (a) in United States
dollars upon exercise of the option and may be paid by cash, uncertified or
certified check or bank draft; (b) at the discretion of the Committee, by
delivery of shares of Common Stock in payment of all or any part of the option
price, which shares shall be valued for this purpose at the Fair Market Value on
the date such option is exercised; or (c) at the discretion of the Committee, by
instructing the Company to withhold from the shares of Common Stock issuable
upon exercise of the stock option shares of Common Stock in payment of all or
any part of the exercise price and/or any related withholding tax obligations,
which shares shall be valued for this purpose at the Fair Market Value or in
such other manner as may be authorized from time to time by the Committee.  The
shares of Common Stock delivered by the participant pursuant to Section 6.4(b)
must have been held by the participant for a period of not less than six months
prior to the exercise of the option, unless otherwise determined by the
Committee.  Prior to the issuance of shares of Common Stock upon the exercise of
a stock option, a participant shall have no rights as a stockholder.


6.5.           Incentive Stock Options.  Notwithstanding anything in the Plan to
the contrary, the following additional provisions shall apply to the grant of
stock options which are intended to qualify as Incentive Stock Options (as such
term is defined in Section 422 of the Code):


(a)           The aggregate Fair Market Value (determined as of the time the
option is granted) of the shares of Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by any participant during any
calendar year (under all of the Company’s plans) shall not exceed $100,000. The
determination will be made by taking incentive stock options into account in the
order in which they were granted.  If such excess only applies to a portion of
an Incentive Stock Option, the Committee, in its discretion, will designate
which shares will be treated as shares to be acquired upon exercise of an
Incentive Stock Option.


(b)           Any Incentive Stock Option certificate authorized under the Plan
shall contain such other provisions as the Committee shall deem advisable, but
shall in all events be consistent with and contain all provisions required in
order to qualify the options as Incentive Stock Options.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c)           All Incentive Stock Options must be granted within ten years from
the earlier of the date on which this Plan was adopted by Board of Directors or
the date this Plan was approved by the stockholders.


(d)           Unless sooner exercised, all Incentive Stock Options shall expire
no later than 10 years after the date of grant.


(e)           The option price for Incentive Stock Options shall be not less
than the Fair Market Value of the Common Stock subject to the option on the date
of grant.


(f)           If Incentive Stock Options are granted to any participant who, at
the time such option is granted, would own (within the meaning of Section 422 of
the Code) stock possessing more than 10% of the total combined voting power of
all classes of stock of the employer corporation or of its parent or subsidiary
corporation, (i) the option price for such Incentive Stock Options shall be not
less than 110% of the Fair Market Value of the Common Stock subject to the
option on the date of grant and (ii) such Incentive Stock Options shall expire
no later than five years after the date of grant.


7.              Stock Appreciation Rights.  An SAR is a right to receive,
without payment to the Company, a number of shares of Common Stock, cash or any
combination thereof, the amount of which is determined pursuant to the formula
set forth in Section 7.4.  An SAR may be granted (a) with respect to any stock
option granted under this Plan, either concurrently with the grant of such stock
option or at such later time as determined by the Committee (as to all or any
portion of the shares of Common Stock subject to the stock option), or (b)
alone, without reference to any related stock option.  Each SAR granted by the
Committee under this Plan shall be subject to the following terms and
conditions:


7.1.           Number.  Each SAR granted to any participant shall relate to such
number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 10.6.  In the case of an SAR
granted with respect to a stock option, the number of shares of Common Stock to
which the SAR pertains shall be reduced in the same proportion that the holder
of the option exercises the related stock option.


7.2.           Duration.  Subject to earlier termination as provided in Section
10.4, the term of each SAR shall be determined by the Committee but shall not
exceed ten years and one day from the date of grant.  Unless otherwise provided
by the Committee, each SAR shall become exercisable at such time or times, to
such extent and upon such conditions as the stock option, if any, to which it
relates is exercisable.  The Committee may in its discretion accelerate the
exercisability of any SAR.
 
 
-4-

--------------------------------------------------------------------------------

 
 
7.3.           Exercise.  An SAR may be exercised, in whole or in part, by
giving written notice to the Company, specifying the number of SARs which the
holder wishes to exercise.  Upon receipt of such written notice, the Company
shall, within 90 days thereafter, deliver to the exercising holder certificates
for the shares of Common Stock or cash or both, as determined by the Committee,
to which the holder is entitled pursuant to Section 7.4.


7.4.           Payment.  Subject to the right of the Committee to deliver cash
in lieu of shares of Common Stock (which, as it pertains to officers and
directors of the Company, shall comply with all requirements of the 1934 Act),
the number of shares of Common Stock which shall be issuable upon the exercise
of an SAR shall be determined by dividing:


(a)           the number of shares of Common Stock as to which the SAR is
exercised multiplied by the amount of the appreciation in such shares (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of the shares of Common Stock subject to the SAR on the exercise date exceeds
(1) in the case of an SAR related to a stock option, the purchase price of the
shares of Common Stock under the stock option or (2) in the case of an SAR
granted alone, without reference to a related stock option, an amount which
shall be determined by the Committee at the time of grant, subject to adjustment
under Section 10.6); by


(b)           the Fair Market Value of a share of Common Stock on the exercise
date.


In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the exercise date of any or all of the shares which would otherwise be
issuable.  No fractional shares of Common Stock shall be issued upon the
exercise of an SAR; instead, the holder of the SAR shall be entitled to receive
a cash adjustment equal to the same fraction of the Fair Market Value of a share
of Common Stock on the exercise date or to purchase the portion necessary to
make a whole share at its Fair Market Value on the date of exercise.


8.              Stock Awards and Restricted Stock.  A stock award consists of
the transfer by the Company to a participant of shares of Common Stock, without
other payment therefor, as additional compensation for services to the
Company.  A share of restricted stock consists of shares of Common Stock which
are sold or transferred by the Company to a participant at a price determined by
the Committee (which price shall be at least equal to the minimum price required
by applicable law for the issuance of a share of Common Stock) and subject to
restrictions on their sale or other transfer by the participant.  The transfer
of Common Stock pursuant to stock awards and the transfer and sale of restricted
stock shall be subject to the following terms and conditions:
 
 
-5-

--------------------------------------------------------------------------------

 
 
8.1.           Number of Shares.  The number of shares to be transferred or sold
by the Company to a participant pursuant to a stock award or as restricted stock
shall be determined by the Committee.


8.2.           Sale Price.  The Committee shall determine the price, if any, at
which shares of restricted stock shall be sold to a participant, which may vary
from time to time and among participants and which may be below the Fair Market
Value of such shares of Common Stock at the date of sale.


8.3.           Restrictions.  All shares of restricted stock transferred or sold
hereunder shall be subject to such restrictions as the Committee may determine,
including, without limitation any or all of the following:


(a)           a prohibition against the sale, transfer, pledge or other
encumbrance of the shares of restricted stock, such prohibition to lapse at such
time or times as the Committee shall determine (whether in annual or more
frequent installments, at the time of the death, disability or retirement of the
holder of such shares, or otherwise);


(b)           a requirement that the holder of shares of restricted stock
forfeit, or (in the case of shares sold to a participant) resell back to the
Company at his or her cost, all or a part of such shares in the event of
termination of his or her employment or consulting engagement during any period
in which such shares are subject to restrictions;


(c)           such other conditions or restrictions as the Committee may deem
advisable.


8.4.           Escrow.  In order to enforce the restrictions imposed by the
Committee pursuant to Section 8.3, the participant receiving restricted stock
shall enter into an agreement with the Company setting forth the conditions of
the grant.  Shares of restricted stock shall be registered in the name of the
participant and deposited, together with a stock power endorsed in blank, with
the Company.  Each such certificate shall bear a legend in substantially the
following form:


The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the 2010 Stock Incentive Plan of ante5, Inc. (the
“Company”), and an agreement entered into between the registered owner and the
Company.  A copy of the Plan and the agreement is on file in the office of the
secretary of the Company.


8.5.           End of Restrictions.  Subject to Section 10.5, at the end of any
time period during which the shares of restricted stock are subject to
forfeiture and restrictions on transfer, such shares will be delivered free of
all restrictions to the participant or to the participant’s legal
representative, beneficiary or heir.
 
 
-6-

--------------------------------------------------------------------------------

 
 
8.6.           Stockholder.  Subject to the terms and conditions of the Plan,
each participant receiving restricted stock shall have all the rights of a
stockholder with respect to shares of stock during any period in which such
shares are subject to forfeiture and restrictions on transfer, including without
limitation, the right to vote such shares.  Dividends paid in cash or property
other than Common Stock with respect to shares of restricted stock shall be paid
to the participant currently.


9.              Performance Shares.  A performance share consists of an award
which shall be paid in shares of Common Stock, as described below.  The grant of
performance share shall be subject to such terms and conditions as the Committee
deems appropriate, including the following:


9.1.           Performance Objectives.  Each performance share will be subject
to performance objectives for the Company or one of its operating units to be
achieved by the end of a specified period.  The number of performance shares
granted shall be determined by the Committee and may be subject to such terms
and conditions, as the Committee shall determine.  If the performance objectives
are achieved, each participant will be paid in shares of Common Stock or
cash.  If such objectives are not met, each grant of performance shares may
provide for lesser payments in accordance with formulas established in the
award.


9.2.           Not Stockholder.  The grant of performance shares to a
participant shall not create any rights in such participant as a stockholder of
the Company, until the payment of shares of Common Stock with respect to an
award.


9.3.           No Adjustments.  No adjustment shall be made in performance
shares granted on account of cash dividends which may be paid or other rights
which may be issued to the holders of Common Stock prior to the end of any
period for which performance objectives were established.


9.4.           Expiration of Performance Share.  If any participant’s employment
or consulting engagement with the Company is terminated for any reason other
than normal retirement, death or disability prior to the achievement of the
participant’s stated performance objectives, all the participant’s rights on the
performance shares shall expire and terminate unless otherwise determined by the
Committee.  In the event of termination of employment or consulting by reason of
death, disability, or normal retirement, the Committee, in its own discretion
may determine what portions, if any, of the performance shares should be paid to
the participant.
 
 
-7-

--------------------------------------------------------------------------------

 
 
10.           General.


10.1.         Effective Date.  The Plan will become effective upon its approval
by the Company’s stockholders.  Unless approved within one year after the date
of the Plan’s adoption by the board of directors, the Plan shall not be
effective for any purpose.


10.2.         Duration.  The Plan shall remain in effect until all Incentives
granted under the Plan have either been satisfied by the issuance of shares of
Common Stock or the payment of cash or been terminated under the terms of the
Plan and all restrictions imposed on shares of Common Stock in connection with
their issuance under the Plan have lapsed.  No Incentives may be granted under
the Plan after the tenth anniversary of the date the Plan is approved by the
stockholders of the Company.


10.3.         Non-transferability of Incentives.  No stock option, SAR,
restricted stock or performance award may be transferred, pledged or assigned by
the holder thereof (except, in the event of the holder’s death, by will or the
laws of descent and distribution to the limited extent provided in the Plan or
the Incentive), or pursuant to a qualified domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act, or the
rules thereunder, and the Company shall not be required to recognize any
attempted assignment of such rights by any participant.  Notwithstanding the
preceding sentence, stock options may be transferred by the holder thereof to
Employee’s spouse, children, grandchildren or parents (collectively, the “Family
Members”), to trusts for the benefit of Family Members, to partnerships or
limited liability companies in which Family Members are the only partners or
shareholders, or to entities exempt from federal income taxation pursuant to
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended.  During
a  participant’s lifetime, a stock option may be exercised only by him or her,
by his or her guardian or legal representative or by the transferees permitted
by the preceding sentence.


10.4.         Effect of Termination or Death.  In the event that a participant
ceases to be an employee of or consultant to the Company for any reason,
including death or disability, any Incentives may be exercised or shall expire
at such times as may be determined by the Committee.


10.5.         Additional Condition.  Notwithstanding anything in this Plan to
the contrary: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his or her own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.
 
 
-8-

--------------------------------------------------------------------------------

 
 
10.6.         Adjustment.  In the event of any recapitalization, stock dividend,
stock split, combination of shares or other change in the Common Stock, the
number of shares of Common Stock then subject to the Plan, including shares
subject to restrictions, options or achievements of performance shares, shall be
adjusted in proportion to the change in outstanding shares of Common Stock.  In
the event of any such adjustments, the purchase price of any option, the
performance objectives of any Incentive, and the shares of Common Stock issuable
pursuant to any Incentive shall be adjusted as and to the extent appropriate, in
the discretion of the Committee, to provide participants with the same relative
rights before and after such adjustment.


10.7.         Incentive Plans and Agreements.  Except in the case of stock
awards or cash awards, the terms of each Incentive shall be stated in a plan or
agreement approved by the Committee.  The Committee may also determine to enter
into agreements with holders of options to reclassify or convert certain
outstanding options, within the terms of the Plan, as Incentive Stock Options or
as non-statutory stock options and in order to eliminate SARs with respect to
all or part of such options and any other previously issued options.


10.8.         Withholding.


(a)           The Company shall have the right to withhold from any payments
made under the Plan or to collect as a condition of payment, any taxes required
by law to be withheld.  At any time when a participant is required to pay to the
Company an amount required to be withheld under applicable income tax laws in
connection with a distribution of Common Stock or upon exercise of an option or
SAR, the participant may satisfy this obligation in whole or in part by electing
(the “Election”) to have the Company withhold from the distribution shares of
Common Stock having a value up to the minimum amount of withholding taxes
required to be collected on the transaction.  The value of the shares to be
withheld shall be based on the Fair Market Value of the Common Stock on the date
that the amount of tax to be withheld shall be determined (“Tax Date”).


(b)           Each Election must be made prior to the Tax Date.  The Committee
may disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive.  An Election is irrevocable.
 
 
-9-

--------------------------------------------------------------------------------

 
 
10.9.         No Continued Employment, Engagement or Right to Corporate
Assets.  No participant under the Plan shall have any right, because of his or
her participation, to continue in the employ of the Company for any period of
time or to any right to continue his or her present or any other rate of
compensation.  Nothing contained in the Plan shall be construed as giving an
employee, a consultant, such persons’ beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or creating a trust
of any kind or a fiduciary relationship of any kind between the Company and any
such person.


10.10.       Deferral Permitted.  Payment of cash or distribution of any shares
of Common Stock to which a participant is entitled under any Incentive shall be
made as provided in the Incentive.  Payment may be deferred at the option of the
participant if provided in the Incentive.


10.11.       Amendment of the Plan.  The Board may amend or discontinue the Plan
at any time.  However, no such amendment or discontinuance shall adversely
change or impair, without the consent of the recipient, an Incentive previously
granted. Further, no such amendment shall, without approval of the shareholders
of the Company,  (a) increase the maximum number of shares of Common Stock which
may be issued to all participants under the Plan, (b) change or expand the types
of Incentives that may be granted under the Plan, (c) change the class of
persons eligible to receive Incentives under the Plan, or (d) materially
increase the benefits accruing to participants under the Plan.


10.12        Sale, Merger, Exchange or Liquidation.  Unless otherwise provided
in the agreement for an Incentive, in the event of an acquisition of the Company
through the sale of substantially all of the Company’s assets or through a
merger, exchange, reorganization or liquidation of the Company or a similar
event as determined by the Committee (collectively a “transaction”), the
Committee shall be authorized, in its sole discretion, to take any and all
action it deems equitable under the circumstances, including but not limited to
any one or more of the following:


(1)  providing that the Plan and all Incentives shall terminate and the holders
of (i) all outstanding vested options shall receive, in lieu of any shares of
Common Stock they would be entitled to receive under such options, such stock,
securities or assets, including cash, as would have been paid to such
participants if their options had been exercised and such participant had
received Common Stock immediately prior to such transaction (with appropriate
adjustment for the exercise price, if any), (ii) performance shares and/or SARs
that entitle the participant to receive Common Stock shall receive, in lieu of
any shares of Common Stock each participant was entitled to receive as of the
date of the transaction pursuant to the terms of such Incentive, if any, such
stock, securities or assets, including cash, as would have been paid to such
participant if such Common Stock had been issued to and held by the participant
immediately prior to such transaction, and (iii) any Incentive under this
Agreement which does not entitle the participant to receive Common Stock shall
be equitably treated as determined by the Committee.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(2)  providing that participants holding outstanding vested Common Stock based
Incentives shall receive, with respect to each share of Common Stock issuable
pursuant to such Incentives as of the effective date of any such transaction, at
the determination of the Committee, cash, securities or other property, or any
combination thereof, in an amount equal to the excess, if any, of the Fair
Market Value of such Common Stock on a date within ten days prior to the
effective date of such transaction over the option price or other amount owed by
a participant, if any, and that such Incentives shall be cancelled, including
the cancellation without consideration of all options that have an exercise
price below the per share value of the consideration received by the Company in
the transaction.


(3)  providing that the Plan (or replacement plan) shall continue with respect
to Incentives not cancelled or terminated as of the effective date of such
transaction and provide to participants holding such Incentives the right to
earn their respective Incentives on a substantially equivalent basis (taking
into account the transaction and the number of shares or other equity issued by
such successor entity) with respect to the equity of the entity succeeding the
Company by reason of such transaction.


(4)  providing that all unvested, unearned or restricted Incentives, including
but not limited to restricted stock for which restrictions have not lapsed as of
the effective date of such transaction, shall be void and deemed terminated, or,
in the alternative, for the acceleration or waiver of any vesting, earning or
restrictions on any Incentive.


The Board may restrict the rights of participants or the applicability of this
Section 10.12 to the extent necessary to comply with Section 16(b) of the
Securities Exchange Act of 1934, the Internal Revenue Code or any other
applicable law or regulation. The grant of an Incentive award pursuant to the
Plan shall not limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, exchange or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business or assets.


10.13.       Definition of Fair Market Value. For purposes of this Plan, the
“Fair Market Value” of a share of Common Stock at a specified date shall, unless
otherwise expressly provided in this Plan, be the amount which the Committee or
the Board of Directors determines in good faith to be 100% of the fair market
value of such a share as of the date in question; provided, however, that
notwithstanding the foregoing, if such shares are listed on a U.S. securities
exchange or are quoted on the Nasdaq National Market or Nasdaq Small-Cap Market
(“Nasdaq”), then Fair Market Value shall be determined by reference to the last
sale price of a share of Common Stock on such U.S. securities exchange or Nasdaq
on the applicable date.  If such U.S. securities exchange or Nasdaq is closed
for trading on such date, or if the Common Stock does not trade on such date,
then the last sale price used shall be the one on the date the Common Stock last
traded on such U.S. securities exchange or Nasdaq.
 
 
-11-

--------------------------------------------------------------------------------

 
 
10.14.       Change in Control. (a) Upon a Change in Control, as defined in
paragraph (b) of this Section 10.14, any stock option or restricted stock award
granted to any Participant under this Plan that would have become vested upon
continued employment by the Participant shall immediately vest in full and
become exercisable, notwithstanding any provision to the contrary of such award,
and notwithstanding the discretion of the Committee pursuant to Section 10.12.


(b) For purposes of this Section 10.14, “Change in Control” means:


(1)  The acquisition by any person, entity or “group”, within the meaning of
Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (excluding, for this purpose, (A) the Company, (B) any employee
benefit plan of the Company or its subsidiaries which acquires beneficial
ownership of voting securities of the Company, or (C) Lyle Berman, Bradley
Berman, Bradley Berman Irrevocable Trust, Julie Berman Irrevocable Trust, Jessie
Lynn Berman Irrevocable Trust, Amy Berman Irrevocable Trust and Steven Lipscomb)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 33% or more of either the then outstanding shares of common
stock or the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or


(2)  Individuals who, as of June 10, 2010, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to June 10, 2010 whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the Directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
shall be, for purposes of this Agreement, considered as though such person were
a member of the Incumbent Board; or


(3)  Approval by the stockholders of the Company of (A) a reorganization, merger
or consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power of the reorganized, merged or consolidated company’s then
outstanding voting securities entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company, or (B) a
liquidation or dissolution of the Company or (C) the sale of all or
substantially all of the assets of the Company.


 
-12-

--------------------------------------------------------------------------------

 
 
Amendment of 2010 Stock Incentive Plan
 
of
 
Ante5, Inc., A Delaware Corporation
 






The 2010 Stock Incentive Plan (the “Plan”) of Ante5, Inc., a Delaware
corporation (the “Company”), is hereby amended as follows:


 
1.
Section 5.1 of the Plan is hereby amended and restated to provide as follows:



“Number of Shares.  Subject to adjustment as provided in Section 10.6, the
number of shares of Common Stock which may be issued under the Plan shall not
exceed 6,000,000 shares of Common Stock.  Shares of Common Stock that are issued
under the Plan or are subject to outstanding Incentives will be applied to
reduce the maximum number of shares of Common Stock remaining available for
issuance under the Plan.”


 
2.
Section 6.2 of the Plan is hereby amended and restated to provide as follows:



“Number.  The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to adjustment as provided in Section 10.6.
The number of shares of Common Stock subject to a stock option shall be reduced
in the same proportion that the holder thereof exercises a SAR if any SAR is
granted in conjunction with or related to the stock option.  In addition, on
each anniversary of June 10, 2010 (the “Effective Date”) on or before the fifth
anniversary of the Effective Date, commencing on June 10, 2011, the aggregate
number of shares of the Company’s common stock reserved for issuance under this
Plan shall be increased automatically by the lesser of: (a) a number of shares
equal to five percent (5%) of the total number of remaining authorized shares on
the immediately preceding December 31st; (b) 300,000 shares; or (c) such lesser
number of shares as the Board, in its sole discretion, determines.  These limits
on the number of shares subject to the share reserve shall be subject to
adjustment under Section 10.6 of the Plan.  Notwithstanding the foregoing, no
person shall receive grants of Stock Options under the Plan that exceeds
1,000,000 shares during any one fiscal year of the Company.”


 
3.
The terms used in this Amendment have the meanings ascribed to them in the Plan
unless otherwise defined in this Amendment.  The Plan remains in full force and
effect without modification, except as modified by this Amendment.





IN WITNESS WHEREOF, this Amendment to the 2010 Stock Incentive Plan for Ante5,
Inc., a Delaware corporation, is effective this 22nd day of February 2011.
 
 
 

--------------------------------------------------------------------------------

 